Citation Nr: 1633481	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for melanoma lower right extremity with positive right groin sentinel lymph node biopsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from June 1967 to June 1971 and from August 1972 to November 1996. He had service in the Republic of Vietnam and in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Houston, Texas, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In November 2014 and August 2015 statements, the Veteran requested a travel board hearing before a Veterans Law Judge. The requested Board hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested travel board hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




